DETAILED ACTION
Claims 1-20 are pending and have been examined.
This application is a CON of 16/845,041, now US 11,265,392.
16/845,041 is a CON of 15/602,753, now US 10,686,902.
15/602,753 has PRO 62/340,151.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Emphasis in original). 
Examiner understands Applicant’s duty of disclosure. However, it is impractical for the examiner to review the references thoroughly with the number of references cited in the case. By initialing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review is made of the cited references. That said, the examiner invites the applicant to identify specific references submitted and provide pinpoint citations to areas that the applicant believes may need closer scrutiny.
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2011/0246287 A1 (Wright et al.).

As to Claims 1, 9 and 17, Wright et al. anticipate a method (Wright et al. - ¶ [0023]); a system (Wright et al. - ¶ [0023]); and a non-transitory computer-readable medium (Wright et al. - ¶ [0025]), respectively, comprising: 
receiving, by a communication platform {campaign manager}, configuration data associated with an account, the configuration data identifying a plurality of communication channels to provide messages to a plurality of communication endpoints (Wright et al. disclose users registering {accounts} for a multiuser notification service {multitenant communication service} by specifying the set of their device(s) {addresses} and the means {channels} in which to communicate the notifications {configuration data}, such as via Hootsuite, Twitter, etc. - ¶ [0046]); 
receiving, by the communication platform, a request associated with the account to transmit messages to a set of communication endpoints of the plurality of communication endpoints (Wright et al. disclose the notification service’s campaign manager receiving notifications to send, and checking the user’s preferred method of transmission, then sending the notification to the user(s) - ¶ [0078]); 
determining, based at least in part on the configuration data, a message payload, the set of communication endpoints, and a set of communication channel identifiers corresponding to the set of communication endpoints (Wright et al. disclose the notification service’s campaign manager receiving notifications to send {message payload}, and checking the user’s preferred method of transmission, then sending the notification to the user(s) - ¶ [0078]. Wright et al. also disclose sending to a plurality of devices {set of communication endpoints} specified by a user(s) to receive the notifications - ¶ [0082]); and 
transmitting the messages to communication endpoints in the set of communication endpoints, each message including the message payload and being transmitted to a respective communication endpoint using a communication channel identified by a communication channel identifier corresponding to the respective communication endpoint (Wright et al. disclose users registering {service receives} for a notification service {multitenant communication service} by specifying the set of their device(s) {addresses} and the means {channels} in which to communicate the notifications, such as via Hootsuite, Twitter, etc. - ¶ [0046]. Wright et al. also disclose the notification service’s campaign manager receiving notifications to send, and checking the user’s preferred method of transmission, then sending the notification to the user(s) - ¶ [0078]. Wright et al. also disclose sending to a plurality of devices specified by a user(s) to receive the notifications - ¶ [0082]).

As to Claims 2, 10 and 18, Wright et al. anticipate the method of claim 1; the system of claim 9; and the non-transitory computer-readable medium of claim 17, respectively, 
wherein the request includes a first tag from a set of tags, the first tag identifying the communication endpoints in the set of communication endpoints to which the messages are to be transmitted (Wright et al. disclose the user specifying {tagging device(s)} a plurality of devices with which to receive notifications on - ¶ [0046]).

As to Claims 3, 11 and 19, Wright et al. anticipate the method of claim 2; the system of claim 10; and the non-transitory computer-readable medium of claim 18, respectively,, further comprising: 
identifying the communication endpoints in the set of communication endpoints that are tagged with the first tag (Wright et al. disclose users registering {service receives} for a notification service {multitenant communication service} by specifying the set of their device(s) {addresses} and the means {channels} in which to communicate the notifications, such as via Hootsuite, Twitter, etc. - ¶ [0046]. Wright et al. also disclose the notification service’s campaign manager receiving notifications to send, and checking the user’s preferred method of transmission, then sending the notification to the user(s) - ¶ [0078]. Wright et al. also disclose sending {to user-tagged devices} to a plurality of devices specified by a user(s) {tagged to receive notifications based on user tag} to receive the notifications - ¶ [0082]).

As to Claims 4, 12 and 20, Wright et al. anticipate the method of claim 1; the system of claim 9; and the non-transitory computer-readable medium of claim 17, respectively, further comprising: 
receiving a delivery status from at least one communication endpoint to which the message was transmitted, the delivery status indicating that the message was received by the at least one communication endpoint (Wright et al. disclose that an offer is sent to an endpoint specified by the user, and the user’s response, hence confirmation of receipt of the offer - ¶ [0049]).

As to Claims 5 and 13, Wright et al. anticipate the method of claim 1; and the system of claim 9, respectively, wherein transmitting messages to communication endpoints in the set of communication endpoints comprises: 
transmitting an asynchronous message to a first communication endpoint in the set of communication endpoints (Wright et al. disclose that an offer is sent to an endpoint specified by the user, and the user’s response, hence confirmation of receipt of the offer - ¶ [0049]. Since the time that a user responds will vary, the offer is sent asynchronously).

As to Claims 6 and 14, Wright et al. anticipate the method of claim 1; and the system of claim 9, respectively, 
wherein at least one communication channel identified by a communication channel identifier is a proprietary service Application Programming Interlace (API) channel to a device endpoint (Wright et al. - ¶¶ [0080-0082]).

As to Claims 7 and 15, Wright et al. anticipate the method of claim 1; and the system of claim 9, respectively,
wherein the configuration data is received from an external resource, and wherein the request comprises an identifier for the external resource (Wright et al. - ¶ [0024]).

As to Claims 8 and 16, Wright et al. anticipate the method of claim 1; and the system of claim 9, respectively, further comprising: 
receiving second configuration data associated with the account, the second configuration data identifying a second plurality of communication channels to provide messages to a second plurality of communication endpoints (Wright et al. disclose users registering {accounts} for a multiuser notification service {multitenant communication service} by specifying the set of their device(s) {addresses} and the means {channels} in which to communicate the notifications {configuration data}, such as via Hootsuite, Twitter, etc. - ¶ [0046]. Since there are a plurality of users holding a plurality of user accounts, there must necessarily be a second set of the claimed limitations performed); 
receiving a second request associated with the account to transmit messages to a second set of communication endpoints of the second plurality of communication endpoints (Wright et al. disclose the notification service’s campaign manager receiving notifications to send, and checking the user’s preferred method of transmission, then sending the notification to the user(s) - ¶ [0078]. Since there are a plurality of users holding a plurality of user accounts, there must necessarily be a second set of the claimed limitations performed); 
determining, based at least in part on the second configuration data, a second message payload, the second set of communication endpoints, and a second set of communication channel identifiers corresponding to the second set of communication endpoints (Wright et al. disclose the notification service’s campaign manager receiving notifications to send {message payload}, and checking the user’s preferred method of transmission, then sending the notification to the user(s) - ¶ [0078]. Wright et al. also disclose sending to a plurality of devices {set of communication endpoints} specified by a user(s) to receive the notifications - ¶ [0082]. Since there are a plurality of users holding a plurality of user accounts, there must necessarily be a second set of the claimed limitations performed); and 
transmitting messages to communication endpoints in the second set of communication endpoints, each message including the second message payload and being transmitted based on the second set of communication channel identifiers (Wright et al. disclose users registering {service receives} for a notification service {multitenant communication service} by specifying the set of their device(s) {addresses} and the means {channels} in which to communicate the notifications, such as via Hootsuite, Twitter, etc. - ¶ [0046]. Wright et al. also disclose the notification service’s campaign manager receiving notifications to send, and checking the user’s preferred method of transmission, then sending the notification to the user(s) - ¶ [0078]. Wright et al. also disclose sending to a plurality of devices specified by a user(s) to receive the notifications - ¶ [0082]. Since there are a plurality of users holding a plurality of user accounts, there must necessarily be a second set of the claimed limitations performed).

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2444